DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Kelly on 7/12/2022.

The application has been amended as follows: 

Claim 1 is amended to read:
A process, the process comprising:
receiving in an estimator generating an estimated load on a part of a vehicle:
	a gust estimate from a load alleviation sub-system; and
values, comprising: a speed, and a center of gravity of the vehicle, from sensors on the vehicle;
predicting, in an NZ predictor using a load sensed on the part of the vehicle for iteratively adjusting the estimated load, a predicted state of and a predicted load on the part at a time in the future;
using the predicted load for deriving an alleviation command for a control element of the vehicle for preempting the part from experiencing the predicted load; and 
actuating the alleviation command at the control element just prior to the part experiencing the predicted state, thereby alleviating the part from experiencing the predicted load;
the estimator selecting between an open loop mode or a closed-loop mode for generating the estimated load of the part on the vehicle. 

Claim 4 is cancelled.

Claim 6 is amended to read:
6.   The process of claim 1, further comprising the estimator operating in the open-loop mode and thereby: 
decreasing, compared to-the estimator operating in the closed-loop mode, a time period required for generating and executing the alleviation command; and 
eliminating a susceptibility to instability in a load alleviation sub-system of the vehicle.

Claim 10 is amended to read:
10.  A process, the process comprising: 
sensing an input affecting a first part of an aerospace vehicle at a time prior to the input affecting a wing of the aerospace vehicle; 
receiving in an estimator in an Nz predictor generating an Nz load estimate at a location on the wing of the aerospace vehicle at a time in the future: 
a gust estimate from a load alleviation sub-system; and 
values, comprising: a speed, and a center of gravity of the aerospace vehicle, from sensors on the aerospace vehicle;
deriving, in the Nz predictor using the input, the Nz load estimate and a predicted Nz load at a location on the wing at a time in the future; 
preempting the predicted Nz load at the location at the time in the future via, using the predicted Nz load at the location on the wing at the time in the future and deriving an alleviation command in the load alleviation sub-system; and 
sending the alleviation command to a control element of the aerospace vehicle; and
the estimator selecting between an open loop mode or a closed-loop mode for generating the estimated load of the part on the vehicle. 


Claim 11 is amended to read:
	11.   The process of claim 10, further comprising the estimator operating in the open-loop mode and thereby:
decreasing, compared to the estimator operating in the closed-loop mode, a time required for generating and executing the alleviation command; and 
eliminating a susceptibility to instability in the load alleviation sub-system of the aerospace vehicle.

Claim 15 is amended to read:
	15.  A machine configured to alleviate a load on an aerospace vehicle, wherein the machine comprises:
a sensor; 
a control element on the aerospace vehicle configured to change the load on a part of the aerospace vehicle; and 
a predictor that comprises: 
an estimator, configured to generate an estimated load on the part of the vehicle based upon a reception of: 
a gust estimate from a load alleviation sub-system; and 
values, comprising: a speed, and a center of gravity of the vehicle, from sensors on the vehicle; 
a program code that comprises an algorithm that comprises rules configured to: 
convert parameters from a state sensed upwind from the part on the aerospace vehicle into:
an estimated Nz load on the part; and 
a prediction, for a time in the future, of an Nz load scaled for a weight of the aerospace vehicle; and 
initiate an alleviation command that preempts the part on the aerospace vehicle from a load equal to the prediction of the Nz load scaled for the weight of the aerospace vehicle at the time in the future; and 
	the estimator selecting between an open loop mode or a closed-loop mode for generating the estimated load of the part on the vehicle. 

Claim 19 is amended to read:
	19.  The machine of claim 15, further comprising the estimator comprising the open loop mode configured to:
	decrease, compared to operation in the closed loop mode, a time required for generating and executing the alleviation command; and
	eliminate a susceptibility to instability from the load alleviation sub-system of the aerospace vehicle.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The present invention claims a system and process for predicting and alleviating estimated gust loads. The prior art of Abdel-Motagaly (US 9639089) teaches a process and system for predicting a future load on an aircraft part including an estimator which receives a gust estimate and uses a predictor to estimate a future load and actuate an alleviation command of the control element. However, Abdel-Motagaly and other known prior arts do not appear to teach nor render obvious an estimator which can select between operating in a closed or open loop mode. Therefore, claims 1, 10, and 15 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647